Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 25 April 2022. The amendments to the claims have overcome the 35 USC 112(b) rejections and the 35 USC 112(a) rejection with respect to the size of ε-Fe2O3 and the 35 USC 112 rejections over claims 2 and 3 with respect to the parts of the second particles are reduced and oxidized. Applicant's arguments with respect to the remaining 35 USC 112(a) rejections have been fully considered but they are not persuasive.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The majority of the specification teaches the process for producing ε-Fe2O3 comprising magnetic particles by degassing an iron acetylacetonate solution; heat treating the degassed solution to form nanosized Fe3O4 containing particles; coating these nanoparticles with silica to suppress the particle aggregation which occurs during the high temperature heat treatment; heat treating the coated particles to for silica coated ε-Fe2O3 comprising magnetic particles and then removing the silica coating. This is the only process disclosed in the specification for producing ε-Fe2O3 comprising particles from Fe3O4 containing particles. There is no other process steps or condition disclosed in the specification to indicate applicants contemplated the claimed generic process of claims 1-5 and 8 or processes of claims 6 and 7 where the produced nanosized Fe3O4 containing particles are not coated with silica. Thus the process of claims 1-8 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-4 and 8 now teach forming a magnetic powder by heat treating magnetic particles comprising Fe3O4 to form magnetic particles comprising ε-Fe2O3, where the ε-Fe2O3 containing particles having an average size of 8-25 nm. There is no size limitations in these claims on the Fe3O4. Thus the newly claimed process where any sized magnetic particles comprising Fe3O4 is heat treated to form ε-Fe2O3 containing particles having an average size of 8-25 nm was not described in the originally filed specification and thus is new matter.
Response to Arguments
Applicants’ arguments with respect to the above previous rejections have been considered but are not convincing. The fact that the specification teaches the disclosed process can contain other steps in addition to the taught basic steps of degassing an iron acetylacetonate solution; heat treating the degassed solution to form nanosized Fe3O4 containing particles; coating these nanoparticles with silica to suppress the particle aggregation which occurs during the high temperature heat treatment; heat treating the coated particles to for silica coated ε-Fe2O3 comprising magnetic particles and then removing the silica coating does not show that the specification describes the claimed processes. The previous rejection is maintained.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),1st, set forth in this Office action. These claims would be allowable for the reasons given in the previous action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/13/22